Ludelixg, C. J.
A motion to dismiss the appeal has been made on the following among other grounds, to wit: That the appeal was dismissed by the district judge because a sufficient bond had not been given.
The record shows that an order for a suspensive appeal was granted and the amount of a bond for same was fixed. A bond was executed, hut on a rule to show cause why the appeal should not be dismissed and an execution issue, on account of the worthlessness ofThe security, the district judge adjudged the security not good, and dismissed tho appeal. We must dismiss the appeal for want of a bond.
It is therefore ordered that the appeal be dismissed, at appellant’s costs.
Rehearing refused.